Per Curiam:

On August 22, 1901, the state of Kansas, on the relation of T. W. Moseley, as county attorney, filed a petition in the district court of Stafford county against the *849Wells, Fargo & Company Express, a corporation, and E. Brown, the agent of said company at the city of St. John, in said county, asking that it be restrained from collecting the price, and from delivering any consignments, of intoxicating liquors carried and transported 0. o. d., or by any other shift, means, or device, to any person at St. John. A temporary restraining order was issued. The district court sustained the demurrer of defendant to the petition. By leave of court, on November 15, 1901, plaintiff filed an ■amended - petition, asking substantially the same relief. Defendant answered. Upon the trial the court sustained an objection to the introduction of any evidence under the amended petition, and rendered judgment against plaintiff for costs. Plaintiff brings error.
The action was brought under the statute commonly known as the “nuisance act,” being section 4 of chapter 165, Laws of 1887 (Gen. Stat. 1901, § 2463). It was held in the case of The State v. Estep, 66 Kan. 416, 71 Pac. 857, and the recent case of The State v. Stevens, 68 Kan. 576, 75 Pac. 546, that the nuisance act was repealed by section 1 of chapter 232, Laws of 1901 (Gen. Stat. 1901, §2493).
The judgment is affirmed.